DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 1 is claimed to be directed to an algorithm.  An algorithm as claimed, is not one of the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter.  
An algorithm can be broadly interpreted as set of rules that need to be followed.  However in the instant case, the body of claim does not recites steps for the rules to be followed, as required for process/ method.  As per MPEP 2106. 03: 
“A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing.”

	Claims 2-4 depend on claim 1, but seems to recite a system.  It is noted that dependent claims have to be recited such that they further limit the parent claims.  In the instant case, examiner has to interpret that the claims 2-4 are part of the algorithm, but they are recited as system.  None of these claims are recited in a way so as to overcome the subject matter ineligibility discussed with respect to of the independent claim 1.  These claims as a whole (which includes limitations of parent claim 1), does not fall within any statutory category and thus is non-statutory, warranting a rejection for failure to claim statutory subject matter. 
	Note: Amending / re-writing the all the claims as either process /method or apparatus will be sufficient to overcome step 1 requirement of the Subject Matter Eligibility Test for Products and Processes requirement.  However, please note that if such amendments are made, additional analysis will have to be performed by examiner (Step 2A, 2B of Subject Matter Eligibility Test for Products and Processes.  See Flowchart) to see if subject matter is eligible under 35 USC 101.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim1 recites “pre-classifer” in line 3.  There is lack of written description as to how this is implemented.  Applicant spec. lines 199-200, merely recites 
“As a first step, the algorithm pre-classifies generated images into a training set and a validation set.”
There is not further description on how this is implemented by the claimed invention.  Pre-classification as claimed, involves mathematical and computer aided algorithms / software to perform some processing to generate the training set and validation set.  Applicant has neither disclosed this, nor given any direction as to how this step is to be performed so as to generate training set and validation set. Description related to Fig 14 (image pre-processing) only shows only discloses checking whether algorithm is compatible before passing to next stage of normalization (rescaling).
Claim 1 recites “an image pre-processor to overfit the input data” in line 5.  There is lack of written description.  Applicant spec. lines 205-210, merely recites:
“the algorithm expands the scope of the input images to account for yet unseen image variations by amending the existing images to overfit while training the data, by use of various transforms like rotation, flipping, skewing, relative zoom, and other affine transformations such as translation, rotation, isotropic scaling and shear. ”
This cannot be considered support for the following reasons.  Overfitting is interpreted as the production of an analysis that corresponds too closely or exactly to a particular set of data, and may therefore fail to fit additional data or predict future observations reliably (https://www.lexico.com/en/definition/overfitting).  The transformations listed in spec. are geometric transformations performed on geometry.  Examiner admits that these two concepts are known.  However, applicant claims to perform overfitting based on the geometric transformations.  Applicant has neither disclosed this nor given any direction as to how this is to be performed. Spec. page 9 lines 230-246 also does not discuss how this overfitting is done in conjunction with the transformations.
Claim 1 recites “a learning rate modifier for convergence” in line 8.  There is lack of written description.  Applicant specification only recites learning rate adjuster /modifier in spec. line 223, Fig 5, line 494, and instant claim.  Applicant has neither disclosed this nor given any direction as to how this modifier is being implemented.
Claims 2-4 include these limitations, and are rejected for same reasons as above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An algorithm” but the body of the claim, other than the normalization routine recites a structure.  It is not clear what the steps of the claims are and if the structures recited are in anyway related to the claimed algorithm.  
Claim 1 recites “a pre-classifier” in line 3.  It is not understood how this is part of the algorithm for LLD.  
Claim 1 recites “an image normalization routine” on line 4. It is not understood how this is part of the algorithm for LLD, and how it is related to, or linked the other components recited in the claim.  
Claim 1 recites “an image pre-processor to overfit the input data” on line 5.  It is not understood how this component is associated with the algorithm for LLD, and how it is related to, or linked to the other components /step recited in the claim.  
Claim 1 recites “the input data” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a binary class mode to classify - LLD vs non-LLD cases” in line 6.  It is not understood how this “mode” is associated with of the algorithm for LLD, and how it is related to, or linked the other components /step recited in the claim.  
Claim 1 recites “a binary class mode” in line 6.  It is not clear what is meant by the term mode.  It is indefinite as to whether it is being used in algorithm because mode usually refers to a particular way of using something.  There could be other modes and usually mode selection is done to execute one particular mode.
 Claim 1 recites “a stacked convolution and pooling layers followed by dense layer” in line 7.  It is not understood how these layers are associated with of the algorithm for LLD, and how it is related to, or linked the other components /step recited in the claim.  
 Claim 1 recites "a learning rate modifier for convergence” in line 8. It is not understood how this is associated with of the algorithm for LLD, and how it is related to, or linked the other components /step recited in the claim.  
Claims 2-4 include these limitations, and are rejected for same reasons as above. 
Claim 2 recites “The Leg length discrepancy diagnosis system” in line 1.  Firstly, this is a dependent claim of the algorithm claimed in claim 1.  Secondly. there is lack of antecedent basis for this limitation.  
Claims 3-4 recite similar limitations, and are rejected for same reasons as above. 
Claim 2 recites “the Deep Neural Network” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the input capture” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the deep neural network model” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the Deep Neural Network” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “”the LEG minder devices” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim3 recites “self-learning and self-improving”.  It is not clear what is meant by this term.  It is used only in claim and the specification does not describe what is being claimed.  
Claim 3 recites “the diagnosis database”  “the current neural network model”, “ the neural network updating module”, “the 'LEGislator'” in lines 7-9.  There is insufficient antecedent basis for these limitation in the claim.
Claim 3 recites “the subject image” There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the network level”, “the image ingress level”, “the Transfer Learning Processor” in lines 13-16.  There is insufficient antecedent basis for these limitation in the claim.
Claim 3 “the neural network models provided by the LEG-Minder device(s)” there is no recitation in claim for more than one neural network from a leg minder device.  Hence it is not clear if it is referring to one model form one device or multiple networks from multiple devices.
Claim 4 depends on claim 3 and are rejected for same reasons.
Claim 4 recites “the neural network learning server”. There is insufficient antecedent basis for these limitation in the claim.


Citation of Prior art and Status of Claims 1-4
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barton, Zheng and Tsai, (NPL documents cited in PTO 892) are considered related to the instant application in that they are directed to neural networks for identifying LLD.  In view of the multiple 112 rejections discussed above, examiner cannot accurately make a proper and reasonable comparison of the invention with the prior art.  In current state, claims 1-4 are only rejected over 35 USC 101 and 35 USC 112 (a) and (b), discussed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Oommen Jacob/Primary Examiner, Art Unit 3793